Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks page 6 and 7, filed on 12/14/2021, with respect to claims 17, 27, and 40-51 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Claim 52 was not addressed in the Final Rejection dated 10/14/2021, because the applicant cancelled this claim in his reply to the Non Final Rejection on 9/15/2021. Hence, the Final Rejection was not deficient.
Applicant’s request regarding the rejoinder of withdrawn claims 53-60 is accepted.
Claim 60 is canceled, because it depends from a canceled claim 19.
Reasons for Allowance
Claims 17, 27, 40-51, and 53-59 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 17 teaches that the heat exchanger is entirely horizontally disposed between a rear bumper and two frame rails, wherein the two frame rails extend from the rear bumper and are located opposite one another, wherein the heat exchanger does not protrude below the rear bumper or the two frame rails, and wherein the rear bumper is located above the drive track. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611